UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1258



CALVIN J. WEBER,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE ARMY,

                                             Defendant - Appellee.



                            No. 99-1259



CALVIN J. WEBER,

                                            Plaintiff - Appellant,

          versus


UNITED STATES ARMY PERSONNEL SECURITY CLEAR-
ANCE FACILITY,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
2375-AMD, CA-98-3907-AMD)


Submitted:   May 13, 1999                   Decided:   May 18, 1999
Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin J. Weber, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Calvin Weber appeals the district court’s order granting

summary judgment to the Appellees. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   See Weber

v. United States Dep’t of the Army, Nos. CA-98-2375-AMD; CA-98-

3907-AMD (D. Md. Dec. 29, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED



                                2